Citation Nr: 0006826	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-05 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
frostbite of the feet, currently evaluated as 10 percent 
disabling.

2.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
September 1978.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in December 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

The Board notes that the veteran was scheduled to appear and 
testify at a personal hearing, by videoconference technique, 
before a member of the Board on July 15, 1998.  Several weeks 
prior to the scheduled hearing he signed a statement, dated 
June 8, 1998, wherein he agreed to attend the hearing and 
indicated his understanding that, if he failed to appear 
without good cause, he could forfeit his right to a hearing 
on his appeal.  He failed to report for that hearing, and 
there is no indication in the record of any good cause for 
his failure to report.  The Board therefore finds that the 
veteran has withdrawn his request for a hearing, pursuant to 
38 C.F.R. § 20.702(d), (e) (1999), and the Board will proceed 
with appellate review.


REMAND

The veteran completed a report of medical history in 
connection with his December 1997 VA examination.  He 
reported that orthopedic shoes were issued by the VA Medical 
Center (VAMC) and that he was scheduled for a follow-up 
appointment in November 1997.  He also reported that he was 
scheduled for surgery on the right foot in November 1997.  
These medical records are not included in the claims file.  
The VA is deemed to have constructive knowledge of certain 
documents which are generated by the VA's agents or 
employees, including the VA's physicians, and which predate a 
Board decision on appeal.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Further examination of the feet by a specialist is also 
indicated.  The Board notifies the veteran that the requested 
examination is being scheduled to assist VA in properly 
adjudicating his claim and that his failure to report for the 
examination may result in his claim for increase being 
disallowed.  38 C.F.R. § 3.655(b) (1999).

The Board notes that amendments were made to the rating 
criteria used to evaluate cold injury residuals during the 
pendency of this claim.  The first amendments were effective 
January 12, 1998.  62 Fed. Reg. 65207-65224 (Dec. 11, 1997).  
These amendments were considered by the RO in its March 1998 
statement of the case.  However, the rating criteria used to 
evaluate cold injury residuals were amended again, effective 
August 13, 1998.  63 Fed. Reg. 37778-37779 (July 14, 1998).  
The RO has apparently not considered the most recent 
regulations pertaining to the veteran's frostbite of the 
feet.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has stated that where 
the law or regulation changes during the pendency of a case, 
the version most favorable to the veteran will generally be 
applied.  See West v. Brown, 7 Vet. App. 70, 76 (1994); Hayes 
v. Brown, 5 Vet. App. 60, 66-67 (1993); Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).

Under VAOPGCPREC 16-92 and Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993), the Board may consider regulations not 
considered by the RO only if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  The Board notes that 
prior to certifying the case to the Board, it does not appear 
that the RO had an opportunity to readjudicate the 
appellant's claim with consideration of the most recent 
rating criteria.  This remand will therefore also afford the 
RO an opportunity to readjudicate the appellant's claim with 
consideration of the most recent rating criteria.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain all records of 
inpatient or outpatient treatment 
provided to the veteran at VA medical 
facilities December 1993 to the present.  
All of these records are to be associated 
with the claims folder.

2.  The veteran should be afforded a VA 
examination by a foot specialist to 
determine the severity of his bilateral 
frostbite.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of residuals of frostbite 
pathology found to be present.  The 
examiner should provide complete 
rationales for all conclusions reached.

3.  The RO should adjudicate the 
veteran's claims of entitlement to an 
increased evaluation for service-
connected frostbite of the feet and 
nonservice-connected pension.  With 
regard to the increased evaluation claim, 
the RO should consider and apply the most 
favorable rating criteria.  If any of the 
benefits sought on appeal remains denied, 
the appellant and his representative, if 
applicable, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The SSOC should contain, among other 
things, the most recent rating criteria 
for cold injuries.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to the Board for further appellate review.  The 
appellant need take no action until otherwise notified.  The 
purposes of this remand are to procure clarifying data and to 
comply with the governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


